Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1. This action is response to application filed on 02/04/2021. Claims 1-20 are pending.
                                Allowable Subject Matter
2. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims 1, 12 and 15 as a whole. However, claims 1, 12 and 15 are not in allowance condition yet because of existing double patenting issue and claim objection issue in those claims. 
3. For claim 1, U.S. 2015/0020065 to Brant et al. (hereinafter "Brant'065")) discloses a method for distributed virtual machine image management in a cloud computing management. The method comprises receiving in a hypervisor of a host computer a request for VM image data from a VM and determining whether or not the requested VM image data is present in local cache of either the hypervisor of the host computer or in a cache of a hypervisor of a peer host. The method additionally includes retrieving the requested VM image data from a seed image in a remote data store in the cloud computing environment only when it is determined that the VM image data neither is present in the local cache of the hypervisor of the host computer nor is present in the cache of the hypervisor of the peer host (Brant abstract), but Brant'065 does not teach a method of traffic reduction in a mesh bandwidth-constrained wireless computing system operably coupled to a central registry holding images, the mesh bandwidth-constrained wireless computing system comprising hosts located on edge nodes of the mesh bandwidth-constrained wireless computing system and configured to create containers from the images, the method comprising, at a first host located at a first edge node of the mesh bandwidth-constrained wireless computing system: receiving a request from a client for an image; sending a request for the image to at least one other host of the mesh bandwidth- constrained wireless computing system; when the first host receives notification that at least a second host holds the image, the first host performs: calculating a first value of a cost metric that indicates resources required to download the image, for a first route over which the image could be downloaded to the first host; calculating a second value of the cost metric for a second route over which the image could be downloaded to the first host; comparing the first value of the cost metric and the second value of the cost metric, to identify a lower of the first value of the cost metric and the second value of the cost metric; selecting the first route when the first value of the cost metric is lower or selecting the second route when the second value of the cost metric is lower; downloading the image over at least one wireless link of the selected route from the second host to the first host; and when the first host does not receive notification that at least a second host holds the image, downloading the image from the central registry to the first host; and creating a container from the image as claimed.  The same reasons applied to claim 12 and claim 15.

                                     Claim objection
4. Claim 12 is objected to because of the following informalities:  there is typo error at “…the selected…” (lines 20-21). In view of examiner, “…the selected…” should be “…the selected route…”. Appropriate correction is required.
                           Claim rejections-35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. Claims 16-20 recite the limitation "the node according to claim 11".  There is insufficient antecedent basis for this limitation "the node” in the claims 16-20 because claim 11 is a method claim. Appropriate corrections are requested.
                                                        Double patenting

6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1+6+7+8, 12 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. U.S. 10944851. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method of traffic reducing in a mess computing system. Although U.S. 10944851 does not explicitly teach mesh bandwidth-constrained wireless network, but it would have been obvious to combine Hui (U.S. 20190014043)’s teaching of the network connection from a mesh network to the cloud-based service may include cellular wireless systems with bandwidth and cost constraints for transmitting data (Hui [0016]) into U.S. 10944851 to provide an efficient data routing network.

	
The current application 17167636
10944851
Explanation
1. A method of traffic reduction in a mesh bandwidth-constrained wireless computing system operably coupled to a central registry holding images, the mesh bandwidth-constrained wireless computing system comprising hosts located on edge nodes of the mesh bandwidth-constrained wireless computing system and configured to create containers from the images, the method comprising, at a first host located at a first edge node of the mesh bandwidth-constrained wireless computing system:

receiving a request from a client for an image; 
sending a request for the image to at least one other host of the mesh bandwidth- constrained wireless computing system; 
when the first host receives notification that at least a second host holds the image, the first host performs:
  calculating a first value of a cost metric that indicates resources required to download the image, for a first route over which the image could be downloaded to the first host; 
calculating a second value of the cost metric for a second route over which the image could be downloaded to the first host;
 
comparing the first value of the cost metric and the second value of the cost metric, to identify a lower of the first value of the cost metric and the second value of the cost metric; selecting the first route when the first value of the cost metric is lower or selecting the second route when the second value of the cost metric is lower; 


downloading the image over at least one wireless link of the selected route from the second host to the first host; and 
when the first host does not receive notification that at least a second host holds the image, downloading the image from the central registry to the first host; and creating a container from the image.  














6. The method according to claim 1, wherein each of the first route and the second route comprises one or more wireless links; and wherein for each route, the cost metric uses at least one of the following parameters: (i) a number of links over which the image must be transmitted; (ii) a communication link quality of each of the links; (iii) a loading on any intermediate edge nodes on the route that would result from downloading the image; (iv) a loading of each link; (v) a financial cost of transmitting on each link.  

7. The method according to claim 6, wherein when a route comprises two or more wireless links, the method further comprises: calculating the cost metric in accordance with any of (i), (ii) or (iv); evaluating the parameter for each link in the route; and combining the evaluated parameters for each link in the route to calculate a total cost metric for the route.  

8. The method according to claim 1, further comprising, when at least a second host and a third host of the at least one other host holds the image: calculating the first value of the cost metric, for a first route over which the image could be downloaded to the first host from the second host; calculating the second value of the cost metric, for a second route over which the image could be downloaded to the first host from the third host; and selecting the second host to provide the image over the first route when the first value of the cost metric is lower; or selecting the third host to provide the image over the second route when the second value of the cost metric is lower.

8. A method of traffic reduction in a mesh computing system operably coupled to a central registry holding images, the mesh computing system comprising hosts located on edge nodes of the mesh computing system and configured to create containers from the images, the method comprising, at a first host located at a first edge node of the mesh computing system: 


receiving a request from a client for an image; 
sending a request for the image to at least one other host of the mesh computing system; and 
when the first host receives notification that at least a second host holds the image, the first host performs: 
calculating a first value of a cost metric, for a first route over which the image could be downloaded to the first host; and 

calculating a second value of the cost metric, for a second route over which the image could be downloaded to the first host; 
comparing the first value of the cost metric and the second value of the cost metric, to identify the lower of the first value of the cost metric and the second value of the cost metric; 




downloading the image from the second host to the first host;

when the first host does not receive notification that at least a second host holds the image, the first host performs downloading the image from the central registry to the first host; and creating a container from the image.

9. The method according to claim 8, further comprising: selecting the first route when the first value of the cost metric is lower; selecting the second route when the second value of the cost metric is lower; downloading the image over at least one wireless link of the selected route.
10. The method according to claim 8, wherein each of the first route and the second route comprises one or more wireless links; and wherein for each route, the cost metric uses at least one of the following parameters: (i) a number of links over which the image must be transmitted; (ii) a communication link quality of each of the links; (iii) a loading on any intermediate edge nodes on the route that would result from downloading the image; (iv) a loading of each link; (v) a financial cost of transmitting on each link.
11. The method according to claim 10, wherein when a route comprises two or more wireless links, the method further comprises: calculating the cost metric in accordance with any of (i), (ii) or (iv): evaluating the parameter for each link in the route; and combining the evaluated parameters for each link in the route to calculate a total cost metric for the route.
12. The method according to claim 8, further comprising, when at least a second host and a third host of the at least one other host holds the image: calculating the first value of the cost metric, for a first route over which the image could be downloaded to the first host from the second host; calculating the second value of the cost metric, for a second route over which the image could be downloaded to the first host from the third host; and selecting the second host to provide the image over the first route when the first value of the cost metric is lower; or selecting the third host to provide the image over the second route when the second value of the cost metric is lower.











Similar remarks apply to the instant claims 12 and 15.

                                                     Conclusions
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452